Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 50-55, 61-63 in the reply filed on 03/14/2022 is acknowledged.
Claims 56-60, 64-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Interpretation
Claims 50-54 recite a vector for delivery of specific RNAs. The claims are interpreted as drawn to such a vector by itself, therefore specific limitations related to RNA for delivery are not relevant, because vector for RNA delivery is capable of delivering any type of RNAs. That means that any prior art teaching vector for RNA delivery will read on the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-55 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a vector for delivery of therapeutic RNA comprising MIR domain in inverse orientation, such MIR domain having at least 70% identity to any of SEQ ID NOs: 1-8, or a portion of it which is able to suppress target gene expression.
Instant specification defines MIR domain in paragraph [0070] as being of SEQ ID NO: 9, the domain in direct orientation, or reverse complement of it, MIR domain in inverse orientation, SEQ ID NO: 8, wherein reverse complement can comprise short sequences CACCCAC or CUGAGGC (see paragraph [0026]). Further specification provides examples of MIR domain in reverse orientation as SEQ ID NOs: 1-3 (see paragraph [0076]) and homologous to those three SEQ ID NOs: 4-7. Specification provides example of lncRNA comprising MIR domains of SEQ ID NOs: 1-3: t-NAT1, t-NAT2L, t-NAT2s (see paragraphs [0050-0051, 0062, 0154-0160]).
Specification does not provide any examples of lncRNAs comprising MIR domains having at least 70% identity to any of SEQ ID NOs: 1-8, or a portion of it which is able to suppress target gene expression. The only example presented shows activity of MIR domains of SEQ ID NOs: 1-3 (see paragraphs [0216-0217]). The only structural requirement of MIR domain necessary for gene suppression activity seems to be the presence of short sequences CACCCAC or CUGAGGC (see paragraphs [0083-0084]). There is no other structural elements of MIR domain defined which are necessary for the claimed activity.
Prior art does not teach specific elements of MIR domain which are necessary for target gene suppression activity. On the other hand Gilbert and Labuda (PNAS, 1999, vol.96: 2869-2874) discuss a variety of MIR domains of five families (see second column on page 2870).
Specification does not describe structure for representative species of Applicant’s broadly claimed genus of MIR domains. Thus their function of suppressing gene expression is either unknown or unpredictable.
The genus encompasses a large number of unknown structures of MIR domains and one of skilled in the art cannot reliably predict which member of the genus would successfully suppress target gene, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification are of SEQ ID NOs: 1-8. Applicant fails to
describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, members of MIR domain of SEQ ID NOs: 1-8 are not
sufficient to describe the claimed genus. Therefore, given the lack of written description in the
specification with regard to the structural and functional characteristics of the claimed
compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-55 and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 50 and 61 contain limitations that refer to one or more tables.
MPEP 2173.05(s) states in part:
Where possible, claims are to be complete inthemselves. Incorporation by reference to a
specific figure or table is permitted only in exceptional circumstances where there is no
practical way to define the inventionin words and where it is more concise to incorporate by
reference than duplicating a drawing or table into the claim.

In the instant case, Table 1 is referred to for the purpose of claiming target genes, which can be easily incorporated into the claims by genes names.
Claims 51-55 and 62-63 are rejected based on their dependency on claim 50.

Claims 50, 62 and 63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 50 and 63, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 50-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunej et al (Critical Reviews in Clinical Laboratory Sciences, 2014, 51:6, 344-357).
Kunej et al disclose delivery of long non-coding RNAs using viral and non-viral vectors such as liposomes (see last paragraph on page 352) and plasmids (see Table 2 on page 352), anticipating instant claims 50-54.

Claim(s) 50-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngoc-Tung et al (EMBO reports, 26 April 2016, 17: 887-900, cited from IDS).
Ngoc-Tung et al disclose delivery of long non-coding RNA AS-RBM15 by lentiviral vector (see section “Retrovirus production and transduction” on page 896), anticipating instant claims 50-54.

Claim(s) 50-54 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thum et al (WO 2015/162161, October 2015, cited from IDS).
Thum et al disclose delivery of long non-coding RNA H19 by AAV (see line 6 on page 51, lines 30-35 on page 52), anticipating instant claims 50-54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-55 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (DNA Sequence, 2006, 17(2): 170-173, cited from IDS) and in further view of DeVos et al (The Journal of Neuroscience, 2013, 33(31): 12887-12897, cited from IDS), Kunej et al, above, and Thum et al, above.
Guo et al teach several natural antisense transcripts of tau gene presented on Figure 1E, page 172, where 5’ end on the transcript overlaps with the gene. Guo et al propose that such transcripts can control translation of the gene (see middle paragraph in second column on page 171). “Natural antisense transcript” can be a different name for long non-coding RNA.
Guo et al do not teach AAV or liposomal vectors delivering natural antisense transcripts taught.
DeVos et al teach that antisense oligonucleotides which decrease tau expression potentially for treatment of Alzheimer’s Disease (see Abstract).
Teachings of Kunej et al and Thum et al are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create a viral or non-viral vector taught by Kunej et al and Thum et al comprising natural antisense transcripts taught by Guo et al to identify such transcripts use as potential treatment for Alzheimer’s Disease similar to oligonucleotides taught by DeVos et al. One of the ordinary skill in the art would be motivated to do so, because Guo et al teach natural antisense transcripts to tau gene, which can control gene translation, and DeVos et al teach that reducing tau gene expression can be a treatment for Alzheimer’s Disease, motivating to explore the possibility that expression by vector such as taught by Kunej et al or Thum et al of natural antisense transcripts will reduce expression of tau gene, potentially serving as the disease treatment. Guo et al does not explicitly disclose specific features of natural antisense transcripts as comprising MIR domains of SEQ ID NOs: 1-8, but it is inherent that at least some of the natural transcripts taught comprise such domains.

Claims 50-54 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipovich et al (WO 2014/031881, February 2014, cited from IDS) and in further view of Kunej et al, above, and Thum et al, above.
Lipovich et al teach lncRNA of SEQ ID NO: 1 targeting BDNF gene (see paragraph [0019]). BDNF is in instant Table 1, therefore lncRNA of SEQ ID NO: 1 comprises all the limitations of lncRNA as in instant claims 50-54.
Lipovich et al do not teach AAV or liposomal vectors delivering lncRNA of SEQ ID NO: 1.
Teachings of Kunej et al and Thum et al are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create a viral or non-viral vector taught by Kunej et al and Thum et al comprising lncRNA of SEQ ID NO: 1 taught by Lipovich et al to study such lncRNAs effect on its target gene. One of the ordinary skill in the art would be motivated to do so, because Lipovich et al teach lncRNA of SEQ ID NO: 1 targeting BDNF gene, motivating to create vectors such as taught by Kunej et al or Thum et al of lncRNA of SEQ ID NO: 1 in order to express the lncRNA in different types of cells and/or organisms to understand lncRNA effect on the gene expression in different cells and organisms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635